DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed on 1/28/22 with respect to claims 1-15 have been fully considered and are persuasive.  The Non-final has been withdrawn. 
This is a response to the Applicants' filing on 1/28/22. In virtue of this filing, claims 16-19 are newly added, thus, claims 1-19 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Laduke (US Pub. No: 2018/017621).
Regarding claim 1, Laduke obviously disclose or capable of performing that, a method of configuring a replacement lighting device in a lighting system, the method comprising:  obtaining an original light scene from a memory(figures 1-2 and 4, memory(170), paragraphs[ 0026-0028]), wherein the original light scene is indicative of lighting control settings for a plurality of lighting devices of the lighting system, receiving a signal indicative of an addition of a new lighting device to the lighting system, determining that a first lighting device of the plurality of lighting devices has been removed from the lighting system(figure 1, the memory which includes 180 and 172), obtaining first data indicative of first light rendering capabilities of the first lighting device, obtaining second data indicative of second light rendering capabilities of the new lighting device by receiving the second data from the new lighting device or by obtaining the second data from a database based on an identifier or type of the new lighting device,  comparing the first light rendering capabilities to the second light rendering capabilities to identify a difference between the first and second light rendering capabilities(determine scene lighting data (illumination levels, surface, color (170)), and  generating an updated light scene, wherein the updated light scene comprises a lighting control setting for the new lighting device, wherein the lighting control setting is based on the original light scene and the difference between the first and second light rendering capabilities. Paragraphs [0029-0048].
Regarding claim 2, Laduke obviously disclose or capable of performing that, further comprising: communicating, via a user interface, the updated light scene to a user, receiving a user input indicative of a confirmation of the updated light scene, and storing the updated light scene in the memory if the confirmation is positive. Paragraph [0031].
Regarding claim 3, Laduke obviously disclose or capable of performing that, further comprising the step: reverting to the original light scene if the confirmation is negative, or generating a secondary updated light scene if the confirmation is negative. Paragraph [0031].
Regarding claim 4, Laduke disclose, wherein the lighting control settings of the original light scene are based on colors in an image, and wherein the lighting control setting for the new lighting device is determined based on a color of the image. Figure 1, memory (170) and figure 4.
Regarding claim 5, Laduke obviously disclose or capable of performing that, wherein the step of generating the light scene further comprises:  generating updated lighting control settings for one or more-further lighting devices of the plurality of lighting devices of the lighting system, wherein the updated lighting control settings are based on the original light scene and based on the difference between the first and second light rendering capabilities. Paragraphs [0021, 0035].
Regarding claim 6, Laduke obviously disclose or capable of performing that, wherein the new lighting device comprises a plurality of individually controllable light sources, and wherein updated light scene is generated such that the lighting control setting for the new lighting device comprises a plurality of lighting control settings for the individually controllable light sources. Figures 1 and 4.
Regarding claim 7, Laduke discloses, further comprising: requesting, via a user interface, a user to confirm that the new lighting device has been added to the lighting system to replace the first lighting device. Paragraph [0031].
Regarding claim 8, Laduke obviously disclose or capable of performing that, further comprising:  communicating, via a user interface, a plurality of differences between the first light rendering capabilities and the second light rendering capabilities to a user, and receiving a user input indicative of a selection of at least one of the plurality of differences, and wherein the lighting control setting is based on the selected difference. Paragraphs [0031, 0035].
Regarding claim 9, Laduke obviously disclose or capable of performing that, further comprising:  communicating, via a user interface, information indicative of a plurality of light scenes comprising one or more updated light scenes and/or the original light scene, receiving user input indicative of a selection of one of the plurality of light scenes, and selecting and storing the updated light scene based on the selection. Figures 1 and 4, paragraphs [0031, 0035].
Regarding claim 10, Laduke obviously disclose or capable of performing that,  wherein the respective light rendering capabilities relate to at least one of:  a beam shape, beam size and/or beam direction of a respective lighting device, a number of light sources comprised in a respective lighting device, a minimum brightness of the light output of a respective lighting device, a maximum brightness of the light output of a respective lighting device, and  color rendering capabilities of a respective lighting device. Figure 1, illumination level.
Regarding claim 11, Laduke obviously disclose or capable of performing that, wherein the step of determining that the first lighting device of the plurality of lighting devices has been removed from the lighting system is based on user input indicative that the first lighting device has been removed from the lighting system. Figure 1 and 4.
Regarding claim 12, Laduke obviously disclose or capable of performing that, wherein the lighting control setting of the first lighting device is removed from the updated light scene. Figure 1.
Regarding claim 13, Laduke obviously disclose or capable of performing that, further comprising:  controlling the plurality of lighting devices according to the updated light scene. Paragraph [0031].
Regarding claim 14, Laduke obviously disclose or capable of performing that, a non-transitory computer readable medium comprising computer program code to perform the method of claim 1 when the computer program code is executed on a processing unit of a computing device. Paragraph [0027].
Regarding claim 15, Laduke obviously disclose or capable of performing that, a controller (figure 1, processor(150)) for configuring a replacement lighting device in a lighting system, the controller comprising:  a receiver configured to receive a signal indicative of an addition of a new lighting device to the lighting system, a processor (150) configured to obtain an original light scene from a memory((170) and paragraphs[ 0026-0028]), wherein the original light scene is indicative of lighting control settings for a plurality of lighting devices of the lighting system, to determine that a first lighting device of the plurality of lighting devices has been removed from the lighting system, to obtain first data indicative of first light rendering capabilities of the first lighting device(figures 1-2, and 4,llumination level), to obtain second data indicative of second light rendering capabilities of the new lighting device by receiving the second data from the new lighting device or by obtaining the second data from a  database(memory(170)) based on an identifier or type of the new lighting device, to compare the first light rendering capabilities to the second light rendering capabilities to identify a difference between the first and second light rendering capabilities, and to generate an updated light scene, wherein the updated light scene comprises a lighting control setting for the new lighting device, wherein the lighting control setting is based on the original light scene and the difference between the first and second light rendering capabilities. Paragraphs [ 0029-0048].
Regarding claim 16, Laduke obviously disclose or capable of performing that, wherein the respective light rendering capabilities relate to at least one of: a minimum brightness of the light output of a respective lighting device, a maximum brightness of the light output of a respective lighting device, and  color rendering capabilities of a respective lighting device. Figure 1.
Regarding claim 17, Laduke obviously disclose or capable of performing that, wherein the respective light rendering capabilities relate to at least one of a beam shape and/or a beam size of a respective lighting device. Figure 3.
Regarding claim 18, Laduke obviously disclose or capable of performing that, wherein the respective light rendering capabilities relate to a beam direction of a respective lighting device. Figure 3.
Regarding claim 19, Laduke obviously disclose or capable of performing that,  wherein the respective light rendering capabilities relate to at least one of:  a beam shape, beam size and/or beam direction of a respective lighting device,  a number of light sources comprised in a respective lighting device, a minimum brightness of the light output of a respective lighting device, a maximum brightness of the light output of a respective lighting device, and color rendering capabilities of a respective lighting device. Figure 1 or figure 1.

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844